Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 1 of 7 PageID #: 511



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

 v.                                          CRIM. NOS. 1:11CR27, 1:13CR74
                                                          (Judge Keeley)

 NICOLE PIERCE,

                    Defendant.

         MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
       RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
      3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]

                                   I. Background

        On   July   8,   2011,   in    Criminal     Action   No.   1:11CR27,   the

 defendant,    Nicole     Pierce      (“Pierce”),    pleaded   guilty   to   Count

 Twenty-Eight, Aiding and Abetting in the Distribution of Heroin

 within 1,000’ of a Protected Location, in violation of 21 U.S.C.

 §§ 841(b)(1)(C) and 860, and Count Thirty Two, Aiding and Abetting

 in the Possession, Sale and Disposal of a Stolen Firearm, in

 violation of 18 U.S.C. §§ 922(j) and 924(a)(2)(Dkt. No. 360). 1 On

 October 21, 2011, the Court sentenced Pierce to eighteen (18)

 months of incarceration on each count, to be served concurrently

 (Dkt. No. 548). Her sentence included two concurrent terms of



 1  Unless noted, all docket entry citations are to 1:11CR27. The
 defendant is named Nikki Pierce in Case No. 1:11CR27 and Nicole
 Nikki Pierce in Case No. 1:13CR74.
Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 2 of 7 PageID #: 512
 USA v. PIERCE                                        1:11CR27, 1:13CR74
       MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
     RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
    3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
 supervised release, three (3) years for Count Twenty-Eight and six

 (6) years for Count Thirty-Two. Id.

        Pierce commenced her first term of supervised release on June

 8, 2012 (Dkt. No. 665). On May 1, 2013, the Court revoked Pierce’s

 supervised release and sentenced her to eighteen (18) months of

 incarceration on each count, to be served concurrently (Dkt. No.

 679). Her revocation sentence was to be followed by fifty-four

 (54)   months   of   supervised   release    on   Count   Twenty-Eight   and

 eighteen (18) months of supervised release on Count Thirty-Two, to

 be served concurrently. Id.

        On September 4, 2013, while serving her revocation sentence,

 Pierce was one of two defendants named in a ten-count indictment

 in Criminal Action No. 1:13CR74 (1:13CR74, Dkt. No. 1). On November

 15, 2013, Pierce pleaded guilty to Count Two, Aiding and Abetting

 in the Possession with Intent to Distribute Heroin, in violation

 of 21 U.S.C. § § 841(a), 841(b)(1), and 18 U.S.C. 2, and Count

 Four, Felon in Possession of a Firearm, in violation of 18 U.S.C.

 § § 922(g)(1) and 924(a)(2) (1:13CR74, Dkt. No. 41). On March 24,

 2014, the Court sentenced Pierce to seventy-one (71) months of

 incarceration on each count, to run concurrently. This sentence

 was to be served consecutively to the sentence imposed in Criminal

 Action No. 1:11CR27 (1:13CR74, Dkt. No. 62). Her sentence also


                                       2
Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 3 of 7 PageID #: 513
 USA v. PIERCE                                         1:11CR27, 1:13CR74
       MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
     RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
    3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
 included a three (3) year term of supervised release on each count,

 to run concurrently. Id.

       On January 14, 2020, Pierce commenced her second term of

 supervised release in 1:11CR27, and her first term of supervised

 release in 1:13CR74 (Dkt. No. 1232). On November 12, 2020, the

 Court revoked Pierce’s supervised release and sentenced her to

 twenty-four     (24)   months   of   incarceration,     with   no   term   of

 supervised release to follow (Dkt. No. 1267). Pierce is currently

 incarcerated at the Federal Prison Camp in Alderson, West Virginia

 (“FPC Alderson”), with an anticipated release date of June 13,

 2022.

       On April 23, 2020, Pierce filed the pending pro se motion

 requesting that the Court recommend to the Bureau of Prisons

 (“BOP”) that she be released to a residential reentry center

 (“RRC”) under 18 U.S.C. Section 3624(c) (1:11CR27, Dkt. No. 1270,

 1:13CR74, Dkt. No. 150). 1 Her motion recognizes that the ultimate

 decision regarding RRC placement and home confinement lies with

 the BOP. Nevertheless, Pierce asserts that she is a good candidate

 for an RRC placement because such placement would aid her return



 1 Although Pierce captioned her pro se filing as a Motion for
 Recommendation Regarding Residential Reentry Center and/or Home
 Confinement Placement, her motion only requests that the Court
 recommend to the BOP that she be released to an RRC, not home
 confinement. Id. at 3-4.
                                3
Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 4 of 7 PageID #: 514
 USA v. PIERCE                                            1:11CR27, 1:13CR74
       MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
     RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
    3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
 to the community and her likelihood of successful reentry. Id. at

 3. Pierce also asserts that, while incarcerated, she has worked in

 facilities, laundry, and recreation. Id. at 4. Finally, citing

 United States v. Ceballos, 671 F.3d 852, 856 (9th Cir. 2011), 2

 Pierce argues, in error, that the Court may make an order “anytime”

 and that the BOP is required by statute to consider such orders.

 The government has not responded to Pierce’s motion.

                                 II. Discussion

       Title   18   U.S.C.   §   3624(c)(1),   or   the    Second   Chance   Act

 (“SCA”), provides:

       The Director of the Bureau of Prisons shall, to the extent
       practicable, ensure that a prisoner serving a term of
       imprisonment spends a portion of the final months of that
       term (not to exceed 12 months), under conditions that will
       afford that prisoner a reasonable opportunity to adjust to
       and prepare for the reentry of that prisoner into the
       community.

 The Director of the BOP also has the authority to “place a prisoner

 in home confinement for the shorter of 10 percent of the term of

 imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2).

 The   SCA   does   not   create   “an   enforceable   entitlement”     to   any


 2 Contrary to Pierce’s characterization, the United States Court
 of Appeals for the Ninth Circuit found that it lacked jurisdiction
 to review a recommendation to the Bureau of Prisons and noted that
 its holding did not deprive district courts of the authority to
 “make (or not make) non-binding recommendations to the Bureau of
 Prisons at any time - including but not limited to - during the
 sentencing colloquy.” Ceballos, 671 F.3d 852, 856 n. 2.

                                         4
Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 5 of 7 PageID #: 515
 USA v. PIERCE                                               1:11CR27, 1:13CR74
       MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
     RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
    3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
 particular form of pre-release custody, but rather provides

 “merely an authorization . . . for non-prison confinement.” Prows

 v. Fed. Bureau of Prisons, 981 F.2d 466, 468-70 (10th Cir. 1992).

        To make determinations regarding pre-release custody, the BOP

 considers, among other factors, “any statement by the court that

 imposed the sentence [] concerning the purposes for which the

 sentence [of] imprisonment was determined to be warranted; or []

 recommending      any   type   of   penal       or   correctional    facility     as

 appropriate.” 18 U.S.C. § 3621(b)(4). A sentencing court may

 recommend that an offender be placed in a particular facility or

 program,    but   the   BOP    retains    the    ultimate    authority      to   make

 placement decisions. Tapia v. United States, 564 U.S. 319, 331

 (2011) (citing 18 U.S.C. § 3582(a)); United States v. Williams,

 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (emphasizing that

 “it is inherently the authority of the Bureau of Prisons to

 transfer an inmate to home confinement, pursuant to 18 U.S.C. §

 3624(c)”).

        Courts are split regarding whether a sentencing court may

 make   such   a   recommendation       after     imposing    the   sentence.      See

 generally United States v. Reavis, 2018 WL 2376511, at *1-2 (E.D.

 Wis. May 23, 2018) (collecting cases); United States v. Doshi,

 2020 WL 1527186, at *1 (E.D. Mich. Mar. 31, 2020) (supplementing

 recommendation     made   at    time     of   sentencing     “in    light   of    the
                                          5
Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 6 of 7 PageID #: 516
 USA v. PIERCE                                                1:11CR27, 1:13CR74
       MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
     RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
    3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
 interplay of changing circumstances and factors [due to COVID-19]

 and factors considered at sentencing”).

       Here, even assuming it has authority to make a post-sentencing

 recommendation to the BOP, the Court declines to do so. As other

 courts have observed, the BOP is best positioned to make pre-

 release custody determinations because it is “familiar with the

 offender and [her] adjustment in prison, [her] current treatment

 needs,      the    available       resources,        and    the     other   relevant

 considerations.” United States v. Ross, 2018 WL 2376510, at *2

 (E.D.    Wis.     May    24,   2018).    The   sentencing     court,     conversely,

 operates “only on a case-by-case basis, based on dated information,

 and lacking the BOP’s expertise in such matters.” Id. Therefore,

 a court in its discretion may deny an inmate’s request for a

 recommendation of pre-release custody, choosing instead to defer

 to the experience of the BOP. Accord United States v. Baker, 2016

 WL 11265415, at *2 (E.D. Tex. Jan. 6, 2016); United States v.

 Bishop, 2015 WL 13235851, at *3 (D. Haw. Oct. 2, 2015); United

 States v. Landers, 2013 WL 5530271, at *2 (D.S.C. Oct. 7, 2013).

       The    BOP        remains   better       positioned     to     determine    the

 availability of its own resources and whether Pierce’s conduct

 during her incarceration warrants placement at an RRC. Pierce’s

 case history discloses her inability or unwillingness to live a

 law-abiding       life,    and    that   she    is   imbued       with   criminogenic
                                            6
Case 1:13-cr-00074-IMK-MJA Document 151 Filed 04/28/21 Page 7 of 7 PageID #: 517
 USA v. PIERCE                                        1:11CR27, 1:13CR74
       MEMORANDUM OPINION AND ORDER DENYING PRO SE MOTION FOR
     RECOMMENDATION TO RESIDENTIAL REENTRY CENTER UNDER SECTION
    3624(c)(2) [1:11CR27, Dkt. No. 1270, 1:13CR74, Dkt. No. 150]
 thinking. Moreover, she has served only a small portion of her

 twenty-four (24) month term of imprisonment, a term which remains

 reasonable    given    her   extensive    criminal   history,    persistent

 noncompliance with conditions of release, and the continued danger

 she poses to the community. In light of these factors, and relying

 on the relevant case law, the Court exercises its discretion in

 favor of deferring to the expertise of the BOP and declines to

 recommend Pierce’s pre-release custody.

                               III. Conclusion

       For the reasons discussed, the Court DENIES Pierce’s Motion

 for Recommendation to Residential Reentry Center (1:11CR27, Dkt.

 No. 1270, 1:13CR74, Dkt. No. 150).

       It is so ORDERED.

       The Clerk SHALL transmit copies of this Order to counsel of

 record by electronic means and to the pro se defendant, certified

 mail and return receipt requested.

 DATED: April 28, 2021.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       7
